Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                   DETAILED ACTION
                                                        OBJECTION
The recited “injected molded” in a third line from bottom of claims 1 and 14 is objected since it should be “injection molded”.

				  REJECTION
Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Zeidler et al. (US 6,187,342).

The instantly recited 3-D molded object is formed by FDM layer-by-layer would be expected to form same molded object taught by Zeidler et al. since a first layer of a melted composition (or filament) would be fused together with a second layer of a melted composition forming a single entity and so on since different layers would comprise the same material for the instant FDM layer-by-layer.  For example, the instant figure 2A, 2B and 2C show a cylinder shape solid object without any distinction between layers obtained by the same material/composition as evidenced by Table 3 for example.
Zeidler et al. teach a drug tablet obtained from a composition comprising an active ingredient (Verapamil HCL), copolyvidon (water-soluble polymer), mannitol and lecithin in Comparative example at bottom of col. 4.  The lecithin is a fatty acid fat meeting the recited plasticizer absent further limitations.
The recited “fast-eluting” of claim 1 would have little probative value absent further limitations since such term would be subjective, not objective.
As to the recited elution rate of 80% or higher within 85 minutes of claim 2, the Comparative example teaches 52.4% release after 30 minutes and thus it would be expected to yield 80% at 85 minutes since a longer time would be expected to increase the % release and a burden is on applicant to show otherwise.  Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from the Comparative example of Zeidler et al.  See In re Best, 195 USPQ 430, 433 (CCPA 1977).  Charles Pfizer & Co. v. FTC, 401 F.2d 574, Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002).  See MPEP 2112.01.
Thus, the instant invention lacks novelty.

Claims 1-11, 13 and 14 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Pietrzak et al. (A flexible-dose dispenser for immediate and extended release 3D printed tablets, European Journal of Pharmaceutics and Biopharmaceutics, 2015; 96; 380-387) in view of Perrett et al. (US 8,771,729).
Pietrzak et al. teach tablets obtained by 3D printing of filaments obtained from a composition comprising Eudragit RL, RS or E (water-soluble polymer), Theophylline (active component) and TEC (plasticizer) with various ratios in table 1. The Eudragit RS and E are taught as aminoalkyl methacrylate copolymer in the instant specification ([0013]).  Pietrzak et al. teach a drug release rate of about 90% at 30 min. Fig. 5A.
The instant invention further recites various sugars such as mannitol and maltitol over Pietrzak et al.
Perrett et al. teach various sugars including the mannitol and maltitol in an amount of 30-70 wt.% at col. 8, lines 56-62.  
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the instant amount of the well-known sugars such as the mannitol and maltitol taught by Perrett et al. in the composition of Pietrzak et al. since utilization of sugars for tablets for improving taste is well-known as taught by Perrett et al. absent showing otherwise.
Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pietrzak et al. (A flexible-dose dispenser for immediate and extended release 3D printed tablets, European Journal of Pharmaceutics and Biopharmaceutics, 2015; 96; 380-387) in view of Perrett et al. (US 8,771,729) as applied to claims 1-11, 13 and 14 above, and further in view of Goyanes et al. (Effect of geometry on drug release from 3D printed tablets, International Journal of Pharmaceutics 494 (2015) 657-663).
Further as to the recited ring-shaped solid object of claim 12, Goyanes et al. teach various shapes of tablets including the ring-shaped solid object in Fig. 1.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to obtain tablets in the shape of the ring taught by Goyanes et al. form the composition taught by Pietrzak et al. and Perrett et al. since there would be very limited shapes of tablet/drug such as a solid form or hollow form (i.e. ring-shaped) as taught by Goyanes et al. absent showing otherwise.
The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
s 1-7 and 9-14 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Herr et al. (US 2016/0066601 A1).
Herr et al. teach an edible 3D printer filament obtained from a composition comprising 1 part of essential oil (i.e., an active ingredient), 3.5 parts of polyvinylpyrrolidone (water-soluble polymer), optional plasticizer and 3D-printed object thereof in any shape in abstract, [0016], [0037] and claims. Herr et al teach other excipient ingredients for improving odor, taste or medicinal benefits in [0021].  The any shape taught in abstract would make the recited ring-shaped solid object of claim 12 obvious since there would be very limited shapes of tablet/drug such as a solid form or hollow form (i.e. ring-shaped).  See In re Arkley, 455 F2d 586, 172 USPQ 524 (CCPA 1972); In re Petering, 301 F2d 676, 133 USPQ 275 (CCPA 1962): Very limited choice is anticipation.  Thus, the recited ring-shaped solid object of claim 12 would be at least obvious. 
The recited “fast-eluting” of claim 1 would have little probative value absent further limitations since such term would be subjective, not objective.
The instant invention further recites sweeteners such as mannitol and sorbitol over Herr et al.
Herr et al. further teach employing other additives such as mannitol and sorbitol in [0038].  See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the well-known sweeteners such as mannitol and  Herr et al. further teach employing other additives such as mannitol and sorbitol in [0038] and further to obtain the ring-shaped solid object  thereof since Herr et al. teach 3D-printed object in any shape since there would be very limited shapes of tablet/drug such as a solid form or hollow form (i.e. ring-shaped) absent showing otherwise.
Further as to claims 2 and 11, Herr et al. teach a major amount of water-soluble polymer in claim 6 and the water-soluble polymers would be expected to play a major role for releasing active ingredient and thus the 3-D printed article obtained from the filament further comprising sweeteners such as mannitol and sorbitol would be expected to make the recited % release obvious, especially Herr et al. teach a desired release rate in [0039].
Further as to claim 9, Herr et al. further teach employing other additives such as mannitol and sorbitol in [0038] and thus a modification to an amount of the mannitol and sorbitol depending on a desired sweetness would have been obvious to one skilled in the art.  When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).

s 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Herr et al. (US 2016/0066601 A1) as applied to claims 1-7 and 9-14 above, and further in view of Pietrzak et al. (A flexible-dose dispenser for immediate and extended release 3D printed tablets, European Journal of Pharmaceutics and Biopharmaceutics, 2015; 96; 380-387).
Further as to claims 2 and 11:
Pietrzak et al. teach a drug release rate of about 90% at 30 min. Fig. 5A as well as other rates in the Fig. 5.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to obtain the tablets from the composition of Herr et al. having various release rates as taught by Pietrzak et al. since Pietrzak et al. since modification to the various release rates depending on drugs with various amounts of components and shapes thereof are well-known as taught by Pietrzak et al absent showing otherwise.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Herr et al (US 2016/0066601 A1) as applied to claims 1-7 and 9-14 above, and further in view of Goyanes et al. (Effect of geometry on drug release from 3D printed tablets, International Journal of Pharmaceutics 494 (2015) 657-663).
Further as to the recited ring-shaped solid object of claim 12, Goyanes et al. teach various shapes of tablets including the ring-shaped solid object in Fig. 1.
 Goyanes et al. absent showing otherwise.
The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Herr et al (US 2016/0066601 A1) as applied to claims 1-7 and 9-14 above, and further in view of Perrett et al. (US 8,771,729),
The instant claim 8 further recites maltitol as sugars/sweeteners over Herr et al.
Perrett et al. teach various sugars including the maltitol as well as other sugars of the instant claims 1, 4, 5, 13 and 14 in an amount of 30-70 wt.% at col. 8, lines 56-62.  Perrett et al. further teach and equate polyvinylpyrrolidone taught by Herr et al. and aminoalkyl methacylate copolymers recited in the instant claims as alternatives in claim 5.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the well-known sugars/sweeteners such as maltitol or aminoalkyl methacylate copolymers taught by Perrett et al. in the composition of Herr et al. since Herr et al. further teach employing sugars/sweeteners encompassing the maltitol and since the aminoalkyl methacylate copolymers are well-known water-soluble binders as taught by Perrett et al. absent showing otherwise.
Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claims 8, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Herr et al (US 2016/0066601 A1) as applied to claims 1-7 and 9-14 above, and further in view of Skowyra et al. (Effect of geometry on drug release from 3D printed tablets, International Journal of Pharmaceutics 494 (2015) 657-663) and Perrett et al. (US 8,771,729),
The instant claims 8, 16 and 17 further recite maltitol and water-soluble polyvinyl alcohol over Herr et al.
Utilization of the water-soluble polyvinyl alcohol as a matrix/carrier for medicinal tablets is well-known in the art.  
Skowyra et al. teach tablets obtained via fused deposition modelling (FDM) 3D printing in abstract in which polyvinyl alcohol filaments are taught.  Skowyra et al. teach the filaments obtained from a mixture of the polyvinyl alcohol, glycerol (i.e. plasticizer) and prednisolone (i.e., active ingredient) in a section of Materials and methods at page 12.  
Perrett et al. teach various sugars including the maltitol as well as other sugars of claims 1, 4, 5, 13 and 14 in an amount of 30-70 wt.% at col. 8, lines 56-62.  Perrett et al. further teach and equate 
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the well-known water-soluble polymer such as polyvinyl alcohol as a matrix/carrier for medicinal tablets taught by Skowyra et al. and Perrett et al. and the maltitol as well as other sugars or aminoalkyl methacylate copolymers taught by Perrett et al. in the composition of Herr et al. since utilization functionally equivalent water-soluble polymer known as a matrix/carrier/binder for medicinal tablets taught by Skowyra et al. and Perrett et al. would be expected to yield same or similar results and since Herr et al. further teach employing other additives such as mannitol and sorbitol and since the maltitol is one of the well-known sugars/sweeteners as taught by Perrett et al. absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claims 1, 3-7, 9, 10, 13, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Skowyra et al. (Effect of geometry on drug release from 3D printed tablets, International Journal of Pharmaceutics 494 (2015) 657-663) in view of Cheng et al. (US 2009/0004284 A1) and Yu et al. (Novel oral fast-disintegrating drug delivery . 
The recited “fast-eluting” would have little probative value absent further limitations since such term would be subjective, not objective.
Skowyra et al. teach tablets obtained via fused deposition modelling (FDM) 3D printing in abstract in which polyvinyl alcohol filaments are taught.  Skowyra et al. teach the filaments obtained from a mixture of the polyvinyl alcohol, glycerol and prednisolone (i.e., active ingredient) in a section of Materials and methods at page 12.
Cheng et al. teach that the glycerol taught by Skowyra et al. is one of known plasticizers in [0033].
The instant invention further recites sweeteners such as mannitol and sorbitol over Skowyra et al.
Yu et al. teach the oral fast-disintegrating drug obtained by 3D printing in abstract and Figures 1 and 2.  Yu et al. teach mannitol (i.e., sweeteners) in Preparation.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the well-known sweeteners such as mannitol taught by Yu et al. in the composition of Skowyra et al. since utilization of the sweeteners in order to improve at least taste is well-known as taught by Yu et al. and since Cheng et al. teach that the glycerol taught by Skowyra et al. is one of known plasticizers absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Further as to the recited amounts of claims 9, 10, 16 and 17:  Modifications to amounts of components had been considered obvious in the art.  When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).

Claims 8, 16 and 17 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Skowyra et al. (Effect of geometry on drug release from 3D printed tablets, International Journal of Pharmaceutics 494 (2015) 657-663) in view of Cheng et al. (US 2009/0004284 A1) and Yu et al. (Novel oral fast-disintegrating drug delivery devices with predefined inner structure fabricated by Three-Dimensional Printing, Journal of Pharmacy and Pharmacology 2009; 61: 323-329) as applied to claims 1, 3-7, 9, 10, 13, 14 and 16 above, and further in view of Perrett et al. (US 8,771,729),
The instant claims 8, 16 and 17 further recite maltitol over Skowyra et al.
Perrett et al. teach various sugars including the maltitol as well as other sugars of claims 1, 4, 5, 13 and 14 in an amount of 30-70 wt.% at col. 8, lines 56-62.  

Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claims 1-7, 9-11, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (US 2011/0236465 A1).
An invention in a product-by-process is a product, not a process. See In re Brown, 459 F2d 531, 173 USPQ 685 (CCPA 1972 and In re Thorpe, 777 F2d, 695, 697, 227 USPQ 964 (Fed. Cir. 1985). MPEP 2113.
The claimed 3-D molded object would encompass a film absent further limitations such as shape and dimensions since the recited FDM layer-by-layer would encompass two layers yielding a thin film.
Hall et al. teach a mon-layer or multi-layer film wherein at least one of the layers has a thickness of at least 0.125 mm in abstract.  Hall et al. teach a thickness of up to 0.5 mm in [0010] and such film would be three dimensional.

Table 1 teaches an average dissolution time of 350 sec. which would meet claims 2 and 11.
Hall et al. further teach other water-soluble polymers such as polyvinyl alcohol and polyvinylpyrrolidone in [0013] which would make the recited other water-soluble polymers of claims 1, 6, 7, 16 and 17 obvious.
The instant invention further recites a plasticizer over Hall et al.
Hall et al. further teach employing a plasticizer such as triethyl citrate in [0032].
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the plasticizer such as triethyl citrate in the example 1 of Hall et al. since Hall et al. such modification absent showing otherwise.
See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.

Applicant asserts that a very fast dissolving film taught by Hall et al. is simply not a 3D mold object such as a tablet as claimed.  Again, an invention in a product-by-process is a product, not a process. See In re Brown, 459 F2d 531, 173 USPQ 685 (CCPA 1972 and In re Thorpe, 777 F2d, 695, 697, 227 USPQ 964 (Fed. Cir. 1985). MPEP 2113.  Thus, the asserted 3D molding would have little probative value.
The above claims do not recite the tablet contrary to applicant’s statement.
 absent further limitations such as shape and dimensions since the recited FDM layer-by-layer would encompass two layers yielding a thin film. 
Further, a diameter of nozzle ejecting molten filaments for the FDM layer-by-layer is not claimed limitation.   A smaller diameter of the nozzle would eject a smaller volume of the molten filament for each layer which would be expected to yield a thin film than larger diameter of the nozzle inherently.  In other words, the claimed object would encompass the film absent further limitations.
Further as to an amount of the active component of claims 16 and 17 over 25 wt.% in example 1 of Hall et al., Hall et al. teach employing various amounts of components in [0011] in which 10-60 wt.% of the active component is taught.  Thus, the active component of claims 16 and 17 would be obvious. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  In re Woodruff, 919F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).   See MPEP 2144.05
When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).
As to arguments of unexpected results.
None of the above rejections were present in the Final rejection of December 6, 2021 and thus the arguments would have little probative value at this time.  But, the examiner adds the following comments for applicant’s sake.
1.  Rejections based on the example 8 of Zeidler et al. (US 6,187,342) is withdrawn due to the amendment.
2.  Applicant asserts that Comparative example 1 of Zeidler et al. shows the release rate of 52.4% in 30 min, as opposed to 93% in 30 min. shown in the instant Example 4.3 (table 5).  But, the recited “fast-eluting” of claim 1 would have little probative value absent further limitations since such term would be subjective, not objective.  The asserted release rate of 93% in 30 min. is not claimed limitation and the release rate is recited in claims 2 and 11 only.  But, the claim 2 recites the release rate of 80% (or higher) within 85 min. and a burden is on applicant to show the release rate of the Comparative example 1 at 85 min. would not be 80%.
Although the claim 11 recites the release rate of 80% (or higher) in 30 min. which is higher than that taught by the Comparative example 1, the Comparative example 1 utilizes copolyvidon (water-soluble polymer) recited in the claim 1 as opposed to the polyvinyl alcohol as well as specific amounts of components used in the instant Example 4.3 (table 5).  
Thus, the applicant has not established that the evidence in the applicants’ specification provides a comparison with the closest prior art.  See In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991): In re DeBlauwe, 732 F.2d at 699, 705 *Fed. In re Burckel, 592 F.2d 1175, 1179 (CCPA 1979), or is commensurate in scope with the claims.  Applicants must also explain why the showing is commensurate in scope with the claimed subject matter.  See In re Boesch, 617 F.2d 272, 276 (CCPA 1980).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





THY/March 25, 2022                                                 /TAE H YOON/                                                                                  Primary Examiner, Art Unit 1762